DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In view of the Applicant’s argument, the Examiner has decided to issue a non-final office action.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hanazaki (US patent 10,103,454) in view of Hiroki (WO 2016098606 A1).
Regarding claim 1, Hanazaki discloses an electrical assembly, comprising: a terminal, including: a terminal body (25); a first wing (26) extending from the terminal body; and a second wing (27) extending from the terminal body; and a conductor (12) in electrical contact with the first wing (26); wherein the conductor (12) includes a conductive layer (11) and an insulative layer (13); and an inner surface of the first wing 26) and an outer surface of the first wing (26) are in direct contact with the conductive layer of the conductor (11: see fig. 14). However, Hanazaki fails to explicitly disclose the insulative layer being in contact with the terminal. Hiroki discloses the insulative layer (14) being in contact with the terminal (12). It would have been obvious to one having 
Regarding claim 2, Hanazaki and Hiroki disclose a portion of the insulative layer (14) is disposed between the second wing (18 as on side being the first wing and other side being the second wing) and the conductive layer such that the second wing (18) is not in direct contact with the conductive layer (see Hiroki).
Regarding claim 3, Hanazaki and Hiroki disclose the second wing (18) is in contact with the insulative layer (14) of the conductor (see Hiroki).
Regarding claim 4, Hanazaki and Hiroki disclose the insulative layer (14) of the conductor (17) is disposed at least partially between the terminal body (12) and the first wing (see Hiroki).
Regarding claim 5, Hanazaki and Hiroki disclose the insulative layer (12) of the conductor is disposed at least partially between the first wing (18) and the second wing (18).
Regarding claim 6, Hanazaki and Hiroki disclose the conductor (17) and the insulative layer (14) of the conductor are substantially planar.
Regarding claim 7, Hanazaki and Hiroki disclose the first wing (26) includes a first length; the second wing (27) includes a second length; and the second length is greater than the first length (see fig. 14 of Hanazaki).




Regarding claim 9, Hanazaki and Hiroki disclose the first wing (26) is substantially parallel to the conductor (during connection or bending of the wings).
Regarding claim 10, Hanazaki and Hiroki disclose the second wing (27) is substantially parallel to the conductor (during connection or bending of the wings).
Regarding claim 11, Hanazaki and Hiroki disclose the conductor includes a first connection portion and a second connection portion disposed in a substantially antiparallel configuration (during no-connection or non- bending of the wings).
Regarding claim 12, Hanazaki and Hiroki disclose the conductor includes a first connection portion and a second connection portion; the first connection portion includes a first portion of the conductive layer that is in direct contact with the inner surface of the first wing (26); the second connection portion includes a second portion of the conductive layer that is direct contact with the outer surface of the first wing (26); 
Regarding claim 13, Hanazaki discloses the terminal body (25) includes a first segment and a second segment (as being the bottom portion of the wings) that extend substantially perpendicular to the terminal body; the second segment is longer than the first segment; the first wing extends (26) from the first segment; and the second wing (27) extends from the second segment.
Regarding claim 14, Hanazaki discloses : disposing an insulative layer of a conductor in contact with a body of a terminal; bending a first wing (26) of the terminal such that an inner surface of the first wing is in contact with a conductive layer (11) of the conductor; disposing the conductive layer (11) of the conductor in contact with an outer surface of the first wing (26); and bending a second wing (27) of the terminal.
However, Hanazaki fails to explicitly disclose an insulative layer of a conductor in contact or cable with a body of a terminal and an inner surface of the second wing is in contact with the insulative layer of the conductor. Hiroki discloses disclose an insulative layer (14) of a conductor in contact or cable (14) with a body of a terminal (12) and an inner surface of the second wing (18) is in contact with the insulative layer of the conductor (18). It would have been obvious to one having ordinary skill in the art to have the insulative being in contact with terminal such as disclose in Hiroki in order to increase the cable retention features and avoid a rupture and loss a signal in Hanazaki’s device for use in a brutal environment.
Regarding claim 15, Hanazaki and Hiroki disclose: after disposing the conductive layer of the conductor (11) in contact with the outer surface of the first wing (26), a first 
Regarding claim 16, Hanazaki and Hiroki disclose: after bending the second wing (18), the conductive layer (14) is electrically insulated from the body of the terminal and the second wing (Hiroki: see fig. 5).
Claims 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hanazaki (US patent 10,103,454) in view of Hiroki (WO 2016098606 A1), as applied to claims 1-16 above, and further in view of Nabela (DE 10 2017 209 028 A1).
Regarding claim 17, Hanazaki and Hiroki disclose: bending the first wing, but fail to disclose the bending of the first wing is being conducted via a bending die having an upper portion and a lower portion; and the upper portions includes a first portion, a second portion, a third portion, and a fourth portion configured to move independently of each other (see figs. 5-7). Nabela discloses the bending of the wings (43 or 47) is being conducted via a bending die having an upper portion and a lower portion (52, 55) includes multiple portions configured to move independently of each other (see figs. 4-7). It would have obvious to one having ordinary skill in art to use a bending die with upper and lower portions and multiple portions such as disclosed in Nabela in order to obtain the desired or required shape of terminal and the wings in Hanazaki’s device for reliable signal connection. 
Regarding claim 18, Hanazaki, Hiroki, and Nabela disclose: bending the first wing (43) includes bending the first wing via the second portion; and bending the second wing (43 or 47) includes bending the second wing via the third portion (see figs. 4-7: Nabela).

Regarding claim 20, Hanazaki, Hiroki disposing the conductive layer in contact with the outer surface of the first wing includes bending the conductor via the fourth portion (see figs. 4-7: Nabela).
                             Response to Amendment
Applicant's arguments with respect to claims 1-20 have been considered but are moot in view of the new ground(s) of rejection.
                                          Conclusion          Any inquiry concerning this communication or earlier communications from the examiner should be directed to RENEE S LUEBKE whose telephone number is (571)272-2009.  The examiner can normally be reached on M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RENEE S LUEBKE can be reached on (571)272-2009.
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 
/JEAN F DUVERNE/           Primary Examiner, Art Unit 2833                                                                                                                                                                                                                   03/04/2022